Citation Nr: 0607123	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  95-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The veteran been treated for psychiatric disabilities by Dr. 
Iraj Jahanian since June 1984.  The RO must contact Dr. 
Jahanian and obtain all treatment records for the veteran 
dated from June 1984 to the present.  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).

The Board's remand in April 1998 instructed the RO to obtain 
a VA psychiatric examination to determine if the veteran has 
depression and/or anxiety that are related to his service.  
The RO did not obtain this examination.  In Stegall v. West, 
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers on a veteran, as a mater of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  The Court also held that the 
Board errs in failing to ensure compliance with remand orders 
of the Board or the Court.  Id.  Because the RO did not 
schedule a psychiatric examination as instructed in the April 
1998 remand, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD must be remanded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because there is additional medical evidence to obtain, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should contact Dr. Iraj 
Jahanian, Corporate Centre, 1949 E. 
Sunshine, Building 2, Suite 111, 
Springfield, MO 65804, and obtain all 
treatment records for the veteran dated 
from June 1984 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran 
for a comprehensive psychiatric 
examination to determine the diagnosis 
and etiology of the veteran's psychiatric 
disabilities, if any.  The examiner 
should review the claims folder prior to 
the examination.  The examiner is 
specifically asked to review the service 
medical records showing the veteran's 
complaints of depression or excessive 
worry as evidence by his report of 
medical history at the time of 
separation.  If a psychiatric disorder, 
such as depression and/or anxiety, or any 
other psychiatric disability other than 
PTSD is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's psychiatric disability began in 
service or was caused by service or is 
otherwise related to service.  The 
examiner should provide a complete 
rationale for any opinion offered.

3.  Following the above, the RO should 
readjudicate the veteran's claim, to 
include specifically considering all 
evidence made part of the record since the 
RO last issued a supplemental statement of 
the case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


